        Case 1:20-cv-07349-ALC-SDA Document 51 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
 JOSEPH PAGAN,
                                                                       Case No.: 1:20-cv-7349 (ALC) (SDA)
                                         Plaintiff,
                                                                       NOTICE OF MOTION
                  -against-

C.I. LOBSTER CORP., JOSEPH MANDARINO,
RICHARD MANDARINO, and JOHN MANDARINO,

                                         Defendants.
-------------------------------------------------------------------X

        PLEASE TAKE NOTICE, that pursuant to Rule 72(a) of the Federal Rules of Civil

Procedures (hereinafter “Rules” or “Rule”), the Memorandum of Law in Support, the Declaration

of Emanuel Kataev, Esq. with its accompanying exhibits, and all the papers and pleadings in this

case, Defendants will respectfully move this Court before the Hon. Andrew L. Carter, U.S.D.J.,

on a date and time to be determined by the Court, for an Order setting aside the Hon. Stewart D.

Aaron, U.S.M.J.’s Opinion & Order, dated July 16, 2021, denying Defendants’ motion to

disqualify The Ottinger Firm, P.C. (the “Ottinger Firm”) from representing the Plaintiff or any opt-

in plaintiffs in this case, together with other sanctions such as a monetary penalty, attorneys’ fees

related to underlying motion, an Order finding that they are not to collect any fees for the work

performed in soliciting any opt-in plaintiffs together with any work that is fruit of the poisonous

tree, as well as the issuance of a corrective notice to all employees of C.I. Lobster Corp. that the

Ottinger Firm improperly contacted them, that it is not permissible for the Ottinger Firm to contact

them, and that any attempts to contact them should be reported directly to the Court, as well as for

such other and further relief as this honorable Court deems just, equitable, and proper.
      Case 1:20-cv-07349-ALC-SDA Document 51 Filed 08/11/21 Page 2 of 2




 Dated: Lake Success, New York
        August 11, 2021                MILMAN LABUDA LAW GROUP PLLC

                                       By: /s Emanuel Kataev, Esq.___________
                                       Emanuel Kataev, Esq.
                                       3000 Marcus Avenue, Suite 3W8
                                       Lake Success, NY 11042-1073
                                       (516) 328-8899 (office)
                                       (516) 303-1395 (direct dial)
                                       (516) 328-0082 (facsimile)
                                       emanuel@mllaborlaw.com

                                       Attorneys for Defendants


VIA ECF
The Ottinger Firm, P.C.
Attn: Finn Dusenbery, Esq.
401 Park Avenue South
New York, NY 10016-8800
finn@ottingerlaw.com
